department of the treasury internal_revenue_service washington d c date number release date cc ebeo br6 tl-n-6459-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel kentucky-tennessee district nashville attn vicki miller from chief branch cc ebeo br6 office of the associate chief_counsel employee_benefits and exempt_organizations subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x issue whether developmentally disabled individuals in the sheltered employment program of x are employees for federal employment_tax purposes conclusion developmentally disabled individuals in the sheltered employment program of x are employees for federal employment_tax to the extent their activities most closely resemble those of the second class of individuals described in revrul_65_165 facts x is a non-profit organization which is exempt from taxation under sec_501 x maintains sheltered employment and supported living programs the subject of this fsa is the sheltered employment program x provides training job placement and on-site employment for individuals clients who are developmentally disabled x asserts that its goal is to provide a therapeutic program for developmentally disabled clients to become self-sufficient by improving social skills and self help disabled individuals are initially evaluated for current and future employment potential and clients adjustment needs the vocational evaluation program lasts approximately thirty days thereafter clients are placed in a work program most suited to their skills the clients of x sheltered employment program are paid on a piece-rate basis and do not receive fringe_benefits clients are not terminated for inability to work and are not laid off when work is not available clients generally remain in x’s sheltered employment program for an indefinite period law and analysis we see no material distinction between the activities of the clients in x’s sheltered employment program and the activities of the individuals held to be employees in technical_advice_memorandum therefore the position as described in revrul_65_165 is applicable to x case development hazards and other considerations in your incoming memorandum you suggest that the appropriate solution to these cases is to develop a functionality standard to determine the level at which a client would be deemed to be an employee we are aware of various alternative approaches such as this however these approaches are not consistent with the position of the service as announced in revrul_65_165 please call lisa tavares pincite-6090 if you have any questions ________________ harry beker
